BRIGGLE, District Judge
(dissenting).
I am convinced that, under the Indiana statute in question and the decisions of the Indiana courts, there should be no recovery in the instant suit. The statute is plain and unambiguous and condemns as void any attempt to bind the municipality beyond the sum appropriated. Those dealing with the city in the face of such statutory law do so at their peril, and it is unimportant that the parties may not have known at the moment that the appropriation had been exhausted and may seemingly have acted in good faith. Recognition of plaintiff’s right of recovery on the doctrine of quantum meruit is but a method of invalidating the statute in question. Such equities as surround plaintiff must, under the circumstances, yield to the plain statutory provisions. Moreover, there is a much broader equitable basis for denying than for permitting recovery. The statute is for the general welfare and protection of the public and particularly the taxpayers of the defendant municipality. To brush the same aside and permit recovery beyond the sums appropriated on some supposed basis of “goods sold and delivered” or “money had and received” leaves the public without the protection conferred by the legislature.
The assumption that an appropriation having in fact been made, but having been exhausted prior to the sale of the merchandise in question in some way relieves plaintiff from the effect of the statute is, in my judgment, without force.
The Indiana cases which have permitted recovery where the merchandise sold or the services rendered were not prohibited by statute or public policy are to be distinguished from the instant case. The statute here prohibits any officer or employee of-a city from binding the city on any contract or in any other way and makes absolutely void “all contracts and agreements, express or implied, and all obligations of any and every sort, beyond such existing appropriations * * It will thus be seen that implied as well as express agreements to pay for merchandise beyond the sum appropriated are condemned by the act.